DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites a method, “by using an optically induced-electrophoresis (ODEP) device.” Statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a manipulative difference (in the case of process claims) between the claimed invention and the prior art (see MPEP §2111.02, Part II). Given the intended use or purpose of the claimed method to use an ODEP device, little patentable weight is afforded to any structural differences recited by the claims over the prior art (see 35 USC §102 and 35 USC §103 rejections below). 
Further, the inclusion of the material or article worked upon does not impart patentability to the claims (see MPEP §2115) and therefore the ODEP device used in the claimed process provides little patentable weight over the prior art (see 35 USC §102 and 35 USC §103 rejections below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “The method according to claim 1, which is used for screening a size or a degree of viability of the analyte…” Claim 9 recites, “The method according to claim 1, which is further used for screening, isolating and purifying cells…” 
“Use” claims which claim a process without setting forth any steps involved in the process render the claim indefinite because it merely recites a use without any active, positive steps delimiting how the use is actually practiced (see MPEP §2173.05(q)). Claims 2 and 9 do not recite the specific steps of how the method screens a size or a degree of viability of the analyte rendering the claims indefinite as omitting essential steps (see MPEP § 2172.01). 
While claim 1 recites, “using an optically induced-electrophoresis (ODEP) device,” the claim further recites steps a-c which delimit exactly how the ODEP device is being used and therefore satisfies the definiteness requirement of 35 USC 112(b). 
Additionally, MPEP §2173.05(q) instructs that “use” claims (such as instant claims 1, 2 and 9) are subject to 35 USC 101 rejections when said “use” claims do not claim a process, machine, manufacture, or composition by claiming a new use or repurposing a known apparatus or material into a said method. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “a plurality of second moving light bars.” Claim 1 does not recite a plurality of first moving light bars and therefore is unclear how claim 7 further limits claim 1 by reciting a plurality of second moving light bars. 
For purposes of examination, it is assumed claim 7 is intended to depend upon claim 6 which recites, “at least one first moving light bar.” Even so, claim 7 recites a plurality of second moving light bars whereas claim 6 does not positively recite a plurality of first moving light bars rendering the recitation of second moving light bars in claim 7 unclear and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2009/0170186), hereinafter Wu.
	Regarding claim 1, Wu discloses a method for screening, isolating and purifying an analyte (implementing a comb device for separating particles, cells, and other micro/nano-particles) ([0061]) by using an optically induced-electrophoresis (ODEP) device (optoelectronic tweezers (OET) apparatus for manipulating cells and particles using optical image-driven light induced dielectrophoresis (DEP)) ([0024]), comprising the steps of: 
(a) performing a treatment on the analyte to obtain a treated analyte (The cells are suspended in an isotonic buffer medium of 8.5% sucrose and 0.3% dextrose, [0154]); prepared cell solutions consisted of red blood cells (RBCs) from bovine serum, suspended in an isotonic solution (8.5% sucrose, 0.3% dextrose) at concentrations ranging from approximately 1 to 10% by volume). Approximately 5 µL of this solution was introduced into the OET device, [0239]); 
(b) introducing the treated analyte into the optically induced-electrophoresis device (prepared cell solutions consisted of red blood cells (RBCs) from bovine serum… Approximately 5 µL of this solution was introduced into the OET device) ([0239]), wherein the optically induced-electrophoresis device comprises a main microchannel (channels), at least one side microchannel (channels) ([0149]; see also [0194], figs. 13A-13B, 14A-14B), at least one target collection tank (reservoirs) ([0060]), and an optically-induced dielectrophoretic force light image module (2D scanning mirror 236 and dichroic mirror 236) having a controllable velocity (A scanning mirror is programmed to steer the laser beam) ([0262], see fig. 31), wherein the optically-induced dielectrophoretic force light image module screens the treated analyte in the main microchannel in order to separate the treated analyte into at least one target using a separation and purification method (an OET device for implementing a comb device for separating particles, cells, and other micro/nano-particles) ([0061]); and 
(c) collecting the at least one target into the at least one target collection tank(reservoirs, [0060]; [0257], see figs. 30A-30C).
Regarding claim 2, Wu discloses a method which is used for screening a size or a degree of viability of the analyte (size, shape, viability) ([0033]), and isolating and purifying the analyte having different sizes or degrees of viability (an OET device for implementing a comb device for separating particles, cells, and other micro/nano-particles, [0061]; By programming the projected optical patterns, multi-step diagnostic protocols can be achieved by… transporting, sorting, recycling, and separating on a planar amorphous silicon-coated glass slide, [0155]).
Regarding claim 3, Wu discloses a method wherein the analyte is a microorganism (E. coli bacteria) ([0177]), a plant cell (living cells) (abstract), an animal cell (bovine red blood cells) ([0018]), a chemical material particle (microparticles) or a metal particle (nanoparticles) ([0013]).
Regarding claim 4, Wu discloses a method wherein the treatment is a treatment capable of inducing a viability difference of cells (The cells are suspended in an isotonic solution buffer medium… mixed with a solution of 0.4% Trypan Blue dye to check the cell viability) ([0154]).
Regarding claim 5, Wu discloses a method wherein the treatment is a cell apoptosis treatment when the treatment is capable of inducing the degree of viability difference of cells (The cells are suspended in an isotonic solution buffer medium… mixed with a solution of 0.4% Trypan Blue dye to check the cell viability) ([0154]).
Regarding claim 6, Wu discloses a method wherein the optically-induced dielectrophoretic force light image module comprises at least one first moving light bar (A 240 µm laser beam), the at least one first moving light bar has a moving velocity of a light image ranging from 0.01 pm/s to 1 cm/s (10 µm/sec) ([0020]), and the moving velocity of the light image is a variable speed (the scan speed increases from 20 µm/s to 100 µm/s) ([0267]).
Regarding claim 8, Wu discloses a method wherein the separation and purification method is performed by a physical drive selected from the group consisting of a fluid drive (hydrodynamic viscous force) ([0020]), an electromagnetic drive (light induced electrical force) ([0021]), an optical drive (optical manipulation) ([0021]), and an optically-induced dielectrophoretic force drive (dynamic light-induced dielectrophoretic force) ([0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1 above.
Regarding claim 7, Wu discloses a method wherein the optically-induced dielectrophoretic force light image module comprises at least one first moving light bar (A 240 µm laser beam), the at least one first moving light bar has a moving velocity of a light image ranging from 0.01 pm/s to 1 cm/s (10 µm/sec) ([0020]), and the moving velocity of the light image is constant (10 µm/sec) ([0020]).
However, Wu is silent on a method wherein the optically-induced dielectrophoretic force light image module comprises a plurality of second moving light bars.
Wu discloses that a means for directing light patterns for receipt on the photoconductive area may selectively repel or attract particles or cells in response to an induced local electric field and comprises a light source configured for generating two-dimensional light patterns ([0023]).
 A mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04, Part VI, Subpart B). Wu demonstrates the art-known effect of providing an optically-induced dielectrophoretic force light image module produces the effect of separating particles or cells under an induced local electric field as a direct result of a light source projecting a light pattern ([0023]). 
Therefore, providing a plurality of second moving light bars lends little patentable weight to the claimed invention over the prior art because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of second moving light bars given the expected result of a desired separation and said second light bars not producing an unexpected, novel result (Wu, [0023]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1 above, in view of Kim et al. (WO 2018/209145), hereinafter Kim.
Regarding claim 9, Wu is silent on a method which is further used for screening, isolating and purifying cells having different degrees of environmental tolerance gene expression.
Kim discloses the analogous art of monitoring gene expression (abstract) and separating cells by means of optical tweezers ([0013]). Kim teaches that providing a perturbation (an environmental condition, a drug) modulates the expression of certain genes ([0011]) and observing said expression may elucidate exactly how mutations appear in the genome of the cell population as a result of environmental stimuli and drugs ([0007]) essentially detecting a mutation signature ([0017]). Kim further teaches that separation of cells by cell lineage may be achieved by optical tweezers ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wu to include screening, isolating and purifying cells having different degrees of environmental tolerance gene expression for the benefit of elucidating exactly how mutations appear in a genome as a result of environmental stimuli and drugs (Kim, [0007]) given that it is known in the art to separate cells across a cell lineage by means of optical tweezers  (Kim, [0013]) as recited by the claimed invention.
Regarding claim 10, modified Wu-Kim discloses a method wherein the environmental tolerance gene is a drug-associated gene, an oxidative stress-associated gene, a toxic chemical-associated gene (The perturbation may be an environmental condition, a drug, or an agent capable of modulating expression of a gene) (Kim, [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797